                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 19-CR-02

ALEXANDER BEBRIS,

                  Defendant.
______________________________________________________________________________

            STIPULATION AS TO TESTIMONY FROM MICROSOFT
______________________________________________________________________________

       The United States of America, by and through its attorneys, Matthew D.
Krueger, United States Attorney, and Benjamin W. Proctor and Daniel R. Humble,
Assistant United States Attorneys, along with Alexander Bebris, by and through his
attorney Jason Luczak, hereby stipulate and agree that if called to testify at the
evidentiary hearing set for December 3, 2019, in this matter, Jeff Lilleskare, group
manager for security and online safety at Microsoft who has knowledge and
experience with the development and use of PhotoDNA, would testify to the
following.1

        1.     Microsoft has long viewed a safe online environment as a key selling
point for its products and services. In 2002, Bill Gates, co-founder and then-
chairman of Microsoft, called on employees to rethink their product development
approach and strive to deliver products that are “as available, reliable and secure as
standard services such as electricity, water services and telephony.” With that
directive, Microsoft launched Trustworthy Computing, a long-term, collaborative
effort to create and deliver secure, private, and reliable computing experiences for
everyone based on sound business practices.

       2.     Microsoft’s work to keep individuals and families safer and more
secure online has been part of that effort. Microsoft sees its responsibility in online
safety as including technology tools for parents and caregivers, as well as providing
public awareness-raising and educational materials to help inform the global public
about online risks and how to mitigate them. For instance, Microsoft products such
as Windows, Xbox 360, and Windows Phone are equipped with a number of family

1The stipulation of the parties does not necessarily mean that the parties agree that the statements
herein are indisputable, but only that these statements would be Mr. Lilleskare’s testimony.

                                                  1

         Case 1:19-cr-00002-WCG Filed 11/30/19 Page 1 of 4 Document 43
safety technology tools, such as restrictions on access to explicit content and
download-blocking. These features are not legally required, but Microsoft has
determined that many customers value such tools. ln addition, the resources at
Microsoft’s Safety & Security Center and its Digital Skills Program provide
customers and the general public with information about protecting children from
online bullying, ensuring that young people safely use social media, safeguarding
online reputations and other issues related to personal and family online safety.
Similarly, to protect the integrity of its services, Microsoft requires users to agree to
a Code of Conduct that sets on line community standards, and Microsoft expressly
reserves the right to remove content from its services, ban participants, and
terminate services. Lastly, Microsoft has made significant investments in protecting
its customers and cloud environment through its Digital Crimes Unit (“DCU”). The
purpose of the DCU is to fight cybercrime through the innovative application of
technology, forensics, law, and partnerships. While some DCU investigations result
in evidence that law enforcement can use in criminal investigations, Microsoft did
not create the DCU to assist law enforcement, but rather as part of its business-
driven strategy to protect its customers and services.

       3.    PhotoDNA is another element of Microsoft’s voluntary business
strategy to protect its customers, systems, and reputation by creating a safer online
environment. PhotoDNA is an image-matching technology developed by Microsoft in
collaboration with Dartmouth College that helps Microsoft find and remove images
of child sexual abuse from Microsoft’s online services.

       4.     Microsoft developed and implemented PhotoDNA as a result of its
independent judgment that blocking illegal images of child sexual abuse from its
services is in Microsoft’s business interests. In Microsoft’s experience, the direct and
indirect costs resulting from the presence of such images can be significant. For
example, the presence of such images can increase the volume of consumer
complaints received by Microsoft and, potentially, cause substantial harm to
Microsoft’s image and reputation in the marketplace. Microsoft believes that its
customers are entitled to safer and more secure online experiences that are free of
images depicting child sexual abuse. For these reasons, Microsoft devotes resources
and develops and deploys technology, including PhotoDNA, to prevent the
transmission and storage of images of child sexual abuse on Microsoft’s services.

      5.     No government agency or law enforcement officer directed or requested
that Microsoft create or use PhotoDNA.

      6.     PhotoDNA uses a mathematical algorithm to create a unique
signature—similar to a fingerprint—for each digital image. It does this by adjusting
the image to a standard size for processing; converting the image into black and
white and breaking the image into sections; calculating a unique number to
represent each section, and then placing all those numbers together to create a

                                            2

        Case 1:19-cr-00002-WCG Filed 11/30/19 Page 2 of 4 Document 43
single code that uniquely represents that image. That code is a unique signature for
the digital image, which can be compared with the signatures of other images to
find copies of the original image.

       7.      The technique described in the above paragraph is known as
“hashing.” PhotoDNA’s robust hashing differs from other hashing technologies
because the PhotoDNA signature is based on the essence of the image and not the
specific electronic file containing the image. Therefore, if an image has been resized,
recolored, saved in a different file format or otherwise similarly altered, PhotoDNA
can still reliably identify copies of the image when other hashing technologies (that
require every file characteristic to be precisely the same) could not.

      8.    Microsoft uses PhotoDNA on several of its services to scan certain
user-generated content against a database of hashes of known images of child
sexual abuse.

       9.    If the hash of scanned content matches the hash of a known image of
child sexual abuse (also known as a “hit”), Microsoft takes several steps to prevent
the continued access to and/or transmission of the images, to protect its customers,
and to report the images as required by law. First, it suspends the account, such
that the customer no longer has access to or use of the account or any other
Microsoft online services associated with the account. Second, as required by federal
law, Microsoft files a CyberTipline report with the National Center for Missing and
Exploited Children (“NCMEC”). The report may contain basic information about the
PhotoDNA match, including the file names, Internet Protocol (IP) address(es)
associated with the account, and the name and email address that the customer
provided when registering the account.

       10.    Microsoft makes the PhotoDNA program available without charge to
qualified companies, since the use of this service contributes to Microsoft’s business
goal of creating a safer online experience. To this end, Microsoft has licensed
PhotoDNA to Facebook. With this license, Facebook has the same technical
capability to scan content against databases of known child pornography files as
described above.

      11.    Neither NCMEC nor any government agency ever asked Microsoft to
search any files associated with this case.

       12.   No government agency or law enforcement officer directed or requested
that Microsoft create or use PhotoDNA. Nor did Microsoft create these technologies
at the request of the NCMEC.

      13.     With regard to PhotoDNA and NCMEC, as noted, PhotoDNA was the
product of a collaboration between Microsoft and a computer science professor at

                                           3

        Case 1:19-cr-00002-WCG Filed 11/30/19 Page 3 of 4 Document 43
Dartmouth College. NCMEC was also working to combat child sexual exploitation,
and so Microsoft consulted NCMEC as part of the process—along with other
companies, non-profits, and academics. Then, after the development of PhotoDNA,
Microsoft licensed the technology to NCMEC at no cost, which enabled that
organization to generate the original set of PhotoDNA hash values. Microsoft also
licensed PhotoDNA to other companies for testing and evaluation. Thus, while
NCMEC (along with other private companies, non-profits, and academics) was a
resource for Microsoft, NCMEC was not responsible for the actual development or
implementation of PhotoDNA.




                                        4

       Case 1:19-cr-00002-WCG Filed 11/30/19 Page 4 of 4 Document 43
